Exhibit 10.3

REYNOLDS

SUPERIOR MODULAR PRODUCTS INCORPORATED

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of 31st day of December, 2008, by and between Superior Modular Products
Incorporated d/b/a SMP Data Communications, hereinafter called the “Company”,
and William R. Reynolds, hereinafter called the “Employee”, and provides as
follows:

WHEREAS, the Company and the Employee entered into an Employment Agreement as of
the 30th day of May, 2008, setting forth certain terms and conditions of the
Employee’s continued employment by the Company;

WHEREAS, the Employment Agreement must be amended in certain respects to comply
with the requirements of Section 409A of the Internal Revenue Code and the
regulations promulgated thereunder;

WHEREAS, the parties have mutually agreed upon the following amendments to the
Employment Agreement;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as set forth in the Employment
Agreement and as set forth herein, and other and good and valuable
consideration, receipt of which is hereby acknowledged, the parties covenant and
agree as follows:

1. Section 11.c. of the Employment Agreement is modified to read as follows:
“Termination by the Company without Cause During the Initial Term. During the
Initial Term, the Company may terminate Employee’s employment without Cause at
any time upon written notice to Employee, which termination shall be effective
immediately. In the event the Company exercises its right to terminate
Employee’s employment without Cause during the Initial Term, Employee shall have
the right to receive severance compensation equal to Employee’s then current
base salary for a period of time that is the greater of: (i) the remainder of
the Initial Term; or (ii) three (3) months. In no event, however, shall the
severance compensation exceed the limits set forth in Treasury Regulations
Section 1.409A-1(b)(9)(iii)(A).”

2. Section 12 of the Employment Agreement is modified to read as follows:
“Termination or Resignation After Initial Term. After the Initial Term, the
Company may terminate the employment relationship at any time, for any reason,
with or without cause or notice, at the Company’s sole discretion. After the
Initial Term, Employee may voluntarily terminate his or her employment with the
Company at any time, for any reason, upon sixty (60) days’ prior written notice
to the CEO of Optical Cable Corporation. In the event Employee’s employment is
terminated by the Company without cause after the Initial Term, Employee shall
have the right to receive severance compensation equal to three (3) months of
Employee’s then current base salary. Such severance compensation shall be paid
to Employee no later than the 15th day of the third month following the date of
termination of employment with the Company.



--------------------------------------------------------------------------------

In the event Employee resigns or is terminated for cause after the Initial Term,
Employee shall thereafter have no right to receive compensation or other
benefits (including severance compensation) from the Company, except for earned
but unpaid base salary and vacation, and except for continued benefits as
required by law.”

3. This Amendment may be executed in counterparts by Employee and the Company,
which when taken together shall constitute the complete original Amendment and
shall be fully enforceable, and a facsimile signature or electronically
transmitted PDF image of a signature shall be deemed an original signature for
purposes of executing this Amendment.

Except as modified by this Amendment, the Employment Agreement of May 30, 2008
shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized representative and Employee has hereunto set his hand and seal
on the day and year first above written.

 

SUPERIOR MODULAR PRODUCTS INCORPORATED By:  

/s/ Neil D. Wilkin, Jr.

Name:   Neil D. Wilkin, Jr. Title:   Chairman and Chief Executive Officer
EMPLOYEE

/s/ William R. Reynolds

William R. Reynolds

 

3